DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  
Claim 19 recites the limitation “the second body” in line 3.  It is suggested to amend it to --- the second body. ---.
Claim 20 recites the limitation “the second communication portion” in line 1.  It is suggested to amend it to --- the second communicating portion. ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imanari et al. (JP201385778 A; hereinafter Imanari).

    PNG
    media_image1.png
    550
    451
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    625
    482
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    863
    557
    media_image3.png
    Greyscale


Regarding claim 1, Imanari shows an apparatus (1, fig. 1) for treating laundry (30, fig. 2), the apparatus (1, fig. 1) comprising: 
a cabinet (2, fig. 1) forming an exterior and having a door (3, fig. 1); 
a tub (20, fig. 2) including a tub body (body of item 20, fig. 2) receiving the laundry (30, fig. 2) therein and a tub opening (opening of item 20 at item 38, fig. 2) provided to a front side thereof (fig. 2); 
a drum (29, fig. 20 rotatably provided within the tub (20, fig. 2) and including a drum opening (opening of item 31, fig. 2) provided to a front side thereof (fig. 2); 
an air circulation duct (air circulation duct where item 50 disposed inside as shown in fig. 2) including a first communicating portion (4, fig. 3) communicating with the tub opening (opening of item 20 at item 38, fig. 2), a second communicating portion (52, fig. 2) communicating with the tub body (body of item 20, fig. 2), and a fan (49, fig. 2) generating an air flow within the tub (20, fig. 2); and 
a guider (11, figs. 2, 3) communicating with the first communicating portion (4, fig. 3) and guiding air to the drum opening (opening of item 31, fig. 2).

Regarding claim 2, Imanari shows the guider (11, figs. 2, 3) comprising: a first body (upper portion or first body of item 11, figs. 2, 3) including a guider inlet (inlet of item 11 at item 4, figs. 2, 3) communicating with the first communicating portion (4, fig. 3); and a second body (lower portion or second body of item 11, figs. 2, 3) communicating with the first body (upper portion or first body of item 11, figs. 2, 3) and changing a flow of air within the first body (upper portion or first body of item 11, figs. 2, 3) in a direction of the drum opening (opening of item 31, fig. 2).
Regarding claim 3, Imanari shows wherein the second body (lower portion or second body of item 11, figs. 2, 3) includes a guider outlet (11a, figs. 2, 3) discharging air through the second body (lower portion or second body of item 11, figs. 2, 3) and wherein a cross-section of the guider outlet (11a, figs. 2, 3) is positioned side by side with a cross-section of the drum opening (opening of item 31, fig. 2).

Regarding claim 4, Imanari shows wherein a cross-sectional area of a connecting portion (portion of item 11 where upper portion or first body of item 11 connected to lower portion or second body of item 11, ANNOTATED fig. 3, Section-A) connecting the first body (upper portion or first body of item 11, figs. 2, 3) to the second body (lower portion or second body of item 11, figs. 2, 3) is smaller than that of the guider inlet (inlet of item 11 at item 4, figs. 2, 3) (as shown in ANNOTATED fig. 3, Section-A, item 11 is tapper from the guider inlet toward the item 11a; thus, a cross-sectional are of the connection port is smaller than a cross-sectional area of the guider inlet).

Regarding claim 5, Imanari shows wherein a width of the first body (upper portion or first body of item 11, figs. 2, 3) gradually decreases (as shown in fig. 3, Section-A) toward the connecting portion (portion of item 11 where upper portion or first body of item 11 connected to lower portion or second body of item 11, ANNOTATED fig. 3, Section-A) from the guider inlet (inlet of item 11 at item 4, figs. 2, 3).

Regarding claim 6, Imanari shows wherein a cross-sectional area of the guider outlet (11a, figs. 2, 3) is smaller than that of a connecting portion (portion of item 11 where upper 

Regarding claim 7, Imanari shows wherein a top-bottom height width (as shown in ANNOTATED fig. 3, Section-A) of the second body (lower portion or second body of item 11, figs. 2, 3) gradually decreases (as shown in fig. 3, Section-A) toward the guider outlet (11a, figs. 2, 3) from the connecting portion (portion of item 11 where upper portion or first body of item 11 connected to lower portion or second body of item 11, ANNOTATED fig. 3).

Regarding claim 8, Imanari shows wherein a right-left width (as shown in ANNOTATED fig. 3, Section-A) of the second body (lower portion or second body of item 11, figs. 2, 3) gradually decreases (as shown in fig. 3, Section-A) toward the guider outlet (11a, figs. 2, 3) from a spot at which the first body (upper portion or first body of item 11, figs. 2, 3) is connected to the second body (lower portion or second body of item 11, figs. 2, 3).

Regarding claim 9, Imanari shows wherein a cross-sectional area of the guider outlet (11a, figs. 2, 3) is equal to or greater than 50% (greater than 50% as shown in fig. 3, Section-A) of the cross-sectional area of the guider inlet (inlet of item 11 at item 4, figs. 2, 3).

Regarding claim 10, Imanari shows wherein a right-left width (as shown in ANNOTATED fig. 3, Section-A) of the guider outlet (11a, figs. 2, 3) is greater than (as shown in fig. 2, Section-A) a height width (as shown in ANNOTATED fig. 3, Section-A) thereof.

Regarding claim 11, Imanari shows wherein an inner surface of the second body (lower portion or second body of item 11, figs. 2, 3) is curved (as shown in fig. 3, Section-A).

Regarding claim 12, Imanari shows wherein the first communicating portion (4, fig. 3) is provided to a top end of the tub opening (opening of item 20 at item 38, fig. 2).

Regarding claim 13, Imanari shows further comprising a gasket (38, fig. 2) provided between the tub opening (opening of item 20 at item 38, fig. 2) and the door (3, fig. 1) to prevent leakage of wash water, wherein the first communicating portion (4, fig. 3) is provided to the gasket (38, fig. 2).

Regarding claim 14, Imanari shows wherein the second communicating portion (52, fig. 2) is provided to an outer circumference of the tub (20, fig. 2).

Regarding claim 15, Imanari shows wherein the first communicating portion (4, fig. 3) and the second communicating portion (52, fig. 2) are located in a diagonal direction (as shown in fig. 2) with reference to a cross-section of the tub (20, fig. 2) positioned side by side with a ground surface supporting the cabinet (2, fig. 1).

Regarding claim 16, Imanari shows wherein a cross-sectional area of the guider outlet (11a, figs. 2, 3) is equal to or greater than 50% (greater than 50% as shown in fig. 3, Section-A) of the cross-sectional area of the guider inlet (inlet of item 11 at item 4, figs. 2, 3).

Regarding claim 17, Imanari shows wherein a right-left width (as shown in ANNOTATED fig. 3, Section-A) of the second body (lower portion or second body of item 11, figs. 2, 3) gradually decreases (as shown in fig. 3, Section-A) toward the guider outlet (11a, figs. 2, 3) from a spot at which the first body (upper portion or first body of item 11, figs. 2, 3) is connected to the second body (lower portion or second body of item 11, figs. 2, 3).	

Regarding claim 18, Imanari shows wherein a cross-sectional area of the guider outlet (11a, figs. 2, 3) is equal to or greater than 50% (greater than 50% as shown in fig. 3, Section-A) of the cross-sectional area of the guider inlet (inlet of item 11 at item 4, figs. 2, 3).

Regarding claim 19, Imanari shows wherein a right-left width (as shown in ANNOTATED fig. 3, Section-A) of the second body (lower portion or second body of item 11, figs. 2, 3) gradually decreases (as shown in fig. 3, Section-A) toward the guider outlet (11a, figs. 2, 3) from a spot at which the first body (upper portion or first body of item 11, figs. 2, 3) is connected to the second body (lower portion or second body of item 11, figs. 2, 3).

Regarding claim 20, Imanari shows wherein the second communication portion (second communicating portion) (52, fig. 2) is provided to an outer circumference of the tub (20, fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JORGE A PEREIRO/Primary Examiner, Art Unit 3799